Citation Nr: 1536362	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-34 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for anemia. 


WITNESSES AT HEARING ON APPEAL

The Veteran and T.D.


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from September 1990 to December 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Board remanded the case in April 2013 and August 2014.

In September 2011, the Veteran presented sworn testimony during a Travel Board hearing in Chicago, Illinois, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The Veteran's currently diagnosed anemia was incurred during her active service.


CONCLUSION OF LAW

The criteria for service connection for anemia have been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2015); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for service connection is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was afforded a VA examination to evaluate her claimed anemia in January 2014.  The examiner concluded that the Veteran's anemia was incurred in service, but that it was currently resolved.  The lack of a diagnosis of anemia was the basis for the AOJs denial of service connection.  However, subsequent to the VA examination, an August 2014 VA treatment record indicates that the Veteran again demonstrated low red blood cell counts, hemoglobin, and hemocrit, and that a diagnosis of anemia was rendered.  

In light of the current diagnosis and the January 2014 VA examiner's opinion that the Veteran's anemia was incurred in service, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current anemia is related to her military service.  38 U.S.C.A. § 1110 (West 2002); see also Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  The benefit-of-the-doubt will be conferred in the Veteran's favor and her claim for service connection is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER


Entitlement to service connection for anemia is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


